t c no united_states tax_court richard d frazier and yvonne frazier petitioners v commissioner of internal revenue respondent docket no filed date ps owned investment real_property subject_to a recourse mortgage upon default the property was acquired by the lender at a foreclosure sale at the foreclosure sale the lender bid in an amount for the property which was in excess of the property's fair_market_value r determined that the amount_realized by ps at the foreclosure sale was the amount bid in by the lender regardless of fair_market_value held p's amount_realized at the foreclosure sale is the property's fair_market_value held further bifurcated analysis used to determine income_tax consequences of amount_realized and income from cancellation of indebtedness held further ps are not liable for accuracy- related penalty determined by r michael l cook and william r leighton for petitioners steven b bass for respondent parr judge respondent determined deficiencies in petitioners' federal_income_tax for taxable years and in the amounts of dollar_figure and dollar_figure respectively in the answer respondent asserted that petitioner is liable for an addition_to_tax pursuant to sec_6662 after concessions the issues for decision are whether for petitioners realized dollar_figure on the foreclosure sale of certain real_property or a lower amount which represents the property's fair_market_value we hold petitioners realized a lower amount which represents the property's fair_market_value whether for petitioners are liable for the accuracy- related penalty pursuant to sec_6662 we hold they are not some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in austin texas findings_of_fact petitioners owned real_property located pincite dime circle in austin texas the dime circle property the dime circle all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated references to petitioner are to richard d frazier all dollar amounts are rounded to the nearest dollar property was not used in any trade_or_business of petitioner the mortgage on the dime circle property which secured a recourse obligation against petitioner was foreclosed by the lender on date at which time petitioners were insolvent the lender bid in the dime circle property at the foreclosure sale for dollar_figure the record is silent as to how the bid-in price was determined apparently the only bid was that of the lender at the time of the foreclosure sale the outstanding principal balance of the debt was dollar_figure the lender did not attempt to collect the difference between the outstanding balance of the debt and the bid-in amount on date petitioners' adjusted_basis in the dime circle property was dollar_figure cost_basis of dollar_figure minus accumulated depreciation of dollar_figure after the transaction petitioners were still insolvent at the time of the sale real_estate prices had dropped dramatically throughout texas causing many foreclosures and bank failures throughout the state the dime circle property was not resold until about and a half years later for approximately dollar_figure the fair_market_value of the dime circle property at the time of the foreclosure sale was dollar_figure opinion issue amount_realized on foreclosure sale respondent determined that petitioners realized dollar_figure on the foreclosure sale of the dime circle property which represents the amount bid in by the lender petitioners assert that the amount_realized on the foreclosure sale is determined by the fair_market_value of the property which is different from the amount bid in by the lender we agree with petitioners in general the transfer of property in consideration of the discharge or reduction of indebtedness is equivalent to the sale of property upon which gain_or_loss is realized e g gehl v commissioner 102_tc_784 affd without published opinion 50_f3d_12 8th cir 73_tc_370 73_tc_15 35_tc_649 marcaccio v commissioner tcmemo_1995_174 the amount of gain realized is the excess of the amount_realized over the taxpayer's adjusted_basis in the property and the amount of loss realized is the excess of the adjusted_basis over the amount_realized sec_1001 for purposes of computing gain_or_loss the amount_realized is defined by sec_1001 as the sum of any money received plus the fair_market_value of the property received however the amount_realized from the transfer of property in consideration of the discharge or reduction of indebtedness depends on whether the debt is recourse or nonrecourse in nature in the case of nonrecourse debt the amount_realized includes the full amount of the remaining debt see eg 461_us_300 88_tc_984 estate of delman v commissioner supra pincite- in the case of recourse_debt on the other hand the amount_realized from the transfer of property is the fair_market_value of the property see eg bialock v commissioner supra pincite marcaccio v commissioner supra furthermore the amount_realized from the sale_or_other_disposition of property that secures a recourse_debt does not include income from the discharge_of_indebtedness under sec_61 see sec_1_1001-2 income_tax regs such income will arise when the discharged amount of the recourse_debt exceeds the fair_market_value of the property generally a taxpayer must recognize income from the discharge_of_indebtedness sec_61 284_us_1 there are exceptions however to the recognition of income from the discharge_of_indebtedness including cases where the discharge occurs when the taxpayer is insolvent see sec_108 absent clear_and_convincing proof to the contrary the sale price of property at a foreclosure sale is presumed to be its fair_market_value see 79_tc_789 affd 819_f2d_940 9th cir marcaccio v commissioner supra in this case however petitioners have rebutted this presumption with the required clear_and_convincing proof petitioners introduced an appraisal opining that the fair_market_value of the dime circle property on date was dollar_figure not dollar_figure as bid in by the lender respondent offered no expert testimony on the fair_market_value and does not challenge the accuracy of the appraisal respondent merely argues that the bid-in amount must be used to determine the amount_realized regardless of how arbitrarily that amount may have been determined we disagree in arguing that the bid-in amount must be used to determine the amount_realized respondent in effect maintains that we must respect the transaction for federal_income_tax purposes we are not bound to blindly accept a transaction and the law is clear that courts may look behind a paper facade to find the actual substance and economic realities of a transaction 364_us_361 293_us_465 898_f2d_455 5th cir affg tcmemo_1989_56 and tcmemo_1989_189 873_f2d_879 5th cir affg tcmemo_1988_72 864_f2d_1214 5th cir affg 87_tc_1087 649_f2d_1168 5th cir affg 72_tc_1147 651_f2d_1066 5th cir 533_f2d_152 5th cir affg in part and revg in part 61_tc_624 90_tc_908 88_tc_860 86_tc_14 85_tc_127 affd 845_f2d_746 9th cir 79_tc_570 in a case such as this where the transaction is so disparate from the actual substance and economic realities of the situation we are empowered and in fact duty-bound to look behind the transaction in order to apply the internal_revenue_code accurately forseth v commissioner supra pincite citing 765_f2d_643 7th cir affg 80_tc_955 the facts of the instant case are analogous to those provided in an example in the regulations sec_1_1001-2 example income_tax regs provides as follows in f transfers to a creditor an asset with a fair_market_value of dollar_figure and the creditor discharges dollar_figure of indebtedness for which f is personally liable the amount_realized on the disposition of the asset is its fair_market_value dollar_figure in addition f has income from the discharge_of_indebtedness of dollar_figure dollar_figure - dollar_figure respondent relies on 99_tc_197 affd without published opinion 29_f3d_630 9th cir for the proposition that the amount_realized constitutes the amount of the proceeds of the foreclosure sale ie the bid-in amount of the lender in aizawa the taxpayers owned rental property which was subject_to a recourse mortgage and upon default the property was acquired by the mortgagee at a foreclosure sale we held that the amount of the proceeds of the foreclosure sale constituted the amount_realized under sec_1001 notwithstanding the similar facts and circumstances aizawa is distinguishable from the instant case on one key matter in aizawa the amount that the lender paid for the property at the foreclosure sale was equal to the fair_market_value of the property in aizawa v commissioner supra pincite- the court stated it cannot be gainsaid that the property was sold for dollar_figure an amount which we have no reason to conclude did not represent the fair_market_value of the property and that petitioners received by way of a reduction in the judgment of the foreclosure that amount and nothing more that is the amount_realized under sec_1001 which is subtracted from petitioners' basis in order to determine the amount of their loss fn ref omitted emphasis added in the instant case we have clear_and_convincing proof to conclude that the bid-in price of the lender does not represent the fair_market_value of the dime circle property we note that this was not an arm's-length_transaction between a willing buyer and a willing seller neither being under compulsion to buy or sell and both having reasonable knowledge of relevant facts see 411_us_546 346_f2d_213 5th cir 98_tc_554 see also sec_1_170a-1 income_tax regs the amount bid in by a lender at a foreclosure sale may be arbitrary as petitioners stated on brief there are many possible reasons why a lender would bid in higher than the fair_market_value such as if the lender believed it would be unable to collect a deficiency judgment because the debtor is contemplating bankruptcy or simply to erase the loss from its books see eg 58_tc_667 however we need not determine the intent of the lender in formulating the bid-in price we are satisfied that the bid-in price did not represent the fair_market_value of the dime circle property we find that the fair_market_value of the dime circle property on date was dollar_figure accordingly petitioners realized dollar_figure on the disposition of the dime circle property we must now determine the federal_income_tax consequences of this transaction for petitioners petitioners rely on revrul_90_16 1990_1_cb_12 and argue for bifurcation of the transaction respondent argues against his own revenue_ruling asserting that a revenue_ruling has limited precedential value for a court while we agree that a revenue_ruling is not binding on the court 445_f2d_1142 5th cir a bifurcated analysis of the tax consequences for petitioners is appropriate here as discussed above petitioners' gain_or_loss on their disposition of the dime circle property is computed pursuant to sec_1001 and as a general_rule the amount_realized includes the full amount of the remaining debt sec_1_1001-2 income_tax regs however sec_1_1001-2 income_tax regs provides an exception for recourse_liabilities the regulation states that the amount_realized on a sale_or_other_disposition of property that secures a recourse_liability does not include amounts that are or would be if realized and recognized income from the discharge_of_indebtedness under sec_61 this regulation effectively bifurcates the instant transaction into a taxable transfer of property and a taxable discharge from indebtedness cf 87_tc_1412 thus according to the regulation each should be treated as a separate transaction for tax purposes id for a complete review of the bifurcation approach see cunningham payment of debt with property--the two-step analysis continued therefore on the first step of the bifurcation analysis petitioners realized a capital_loss of dollar_figure on the transfer of the dime circle property on the second step of the analysis petitioners realized dollar_figure of ordinary_income from discharge_of_indebtedness under certain circumstances a taxpayer may exclude from gross_income the income_from_discharge_of_indebtedness if the discharge occurs when the taxpayer is insolvent sec_108 however the exclusion cannot exceed the amount by which the taxpayer is insolvent for purposes of this section insolvent is defined as the excess of liabilities over the fair_market_value of assets sec_108 petitioners' insolvency exceeded the income they realized from discharge_of_indebtedness accordingly the income petitioners realized from discharge_of_indebtedness in the instant transaction is excluded from their gross_income pursuant to sec_108 continued after commissioner v tufts tax law this represents the difference between the fair_market_value of the property dollar_figure and petitioners' adjusted_basis in the property dollar_figure this represents the difference between the fair_market_value of the property dollar_figure and the outstanding balance of the debt dollar_figure petitioner testified that the lender did not attempt to collect the difference between the outstanding balance of the debt and the bid-in amount issue penalty under sec_6662 in the answer respondent determined that for petitioners were liable for the accuracy-related_penalty of sec_6662 on the basis of our holding above there was no underpayment_of_tax due to petitioners' characterization of the disposition of the dime circle property accordingly petitioners are not liable for the accuracy-related_penalty pursuant to sec_6662 to reflect concessions decision will be entered under rule
